DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species 17 (figs.54-57) in the reply filed on 4/6/2021 remains acknowledged.  The traversal was found non-persuasive and the requirement made final in the previous 6/17/2021 Office Action.
Applicant’s 9/17/2021 submission amended claims 10 and 27 to be drawn to the elected species such that they are no longer withdrawn.
Applicant’s 2/16/2022 submission amended claim 2 to be drawn to the elected species.  
Accordingly:
Claims 3, 8, 9, 12, 13, 15-17, 20, 21, 28, 29, 33-36, 39, 45, 49 are canceled.
Claim 26 is withdrawn.
Claims 1, 2, 4-7, 10, 11, 14, 18, 19, 22-25, 27, 30-32, 37, 38, 40-44 and 46-48, 50-57 are rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 2 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  Section 33(a) states that no patent may issue on a claim directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
  In the previous 11/16/2021 Office action, the examiner interpreted the numerous hand/palm/finger/thumb limitations (required by all claims, at least by dependency) to be mere functional intended uses that are inherently capable of being performed on a controller structure having generally proximate location of parts on the controller (see p.3 of the 11/16/2021 Office action).  However, applicant’s subsequent 2/16/2022 remarks reveal that “It has always been the intention of the applicant that all the language in the claims be structurally limiting… [and] the characterization of limitations as ‘functional’ is contested” (emphasis added).  In fact applicant’s most vehement argument for patentability centers on the prior art’s lack of the claimed human hand.  For example, applicant expressly argues “The picture above clearly depicts that the hand is too large to grasp the angularly rotated sidebar” (pp.12-13), “if a much smaller hand which is not disclosed in Gaynor were to be created for purposes of argument, such a hand would have a much smaller thumb and would barely extend around the angularly rotatable alarm… The thumb is required to grip the angularly rotatable arm… the thumb is needed… The thumb must be wrapped around the angularly rotatable arm…” (p.14).  Accordingly, applicant’s interpretation of the claimed hand/palm/finger/thumb limitations to be structurally limiting of the claims to require a human hand/palm/finger/thumb rather than mere functional intended use is in violation of 35 USC 101.    

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 2, 4-7, 10, 11, 14, 18, 19, 22-25, 27, 30-32, 37, 38, 40-44 and 46-48, 50-57 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 1 and 2, as detailed in the 35 USC 101 rejection elsewhere above, applicant’s 2/16/2022 remarks insist that the human hand/palm/finger/thumb limitations (required by all claims, at least by dependency) are not mere functional intended uses for the claimed apparatus controller but rather are “structurally limiting” with applicant arguing that the prior art lacks the steps of use by a human hand/palm/finger/thumb using the controller.  Accordingly, the examiner notes that a single claim to both an apparatus and method of using the apparatus is unclear as to when infringement occurs (i.e., when one makes/sells the apparatus or when one uses the apparatus).1
	Regarding claims 1 and 2, as stated in the previous Office action and repeated herein, it remains unclear if the numerous functional recitations recited throughout the claims regarding the ability of a user’s hand, fingers and thumb (required by all claims, at least by dependency) to grip and operate various portions of the controller are to structurally limit the controller in some way (the limitations are phrased functionally but applicant’s 2/16/2022 remarks argue them to be “structurally limiting”) and if so exactly what controller structure is to be required thereby (Applicant’s 2/16/2022 fail to identify any specific structure needed to perform the functions beyond mere general proximity of parts).  Note that the gripping ability of a user’s hand is relative to the size/dexterity/shape/etc. of the hand.  For instance a hand with longer thinner flexible fingers would be capable of more complexly contorted gripping of more operating elements that are further apart than would a hand with shorter less limber fingers.   See MPEP 2173.05(b) regarding the lack of clarity of relative claim limitations.  For purposes of applying the prior art elsewhere below, the hand/finger/thumb functions are taken to be mere intended uses that fail to require any further controller structure beyond a generally proximate location of parts on or near the controller.  
Claim 1 recites a bent surface “a bent surface extending from and including the facing portion”.  It is unclear how a bent surface can both extend from another surface (i.e., being distinct therefrom) and also include (i.e., as part thereof) at the same time.  The claim 1 recitation “extending from and including to the reverse portion” is similarly unclear and adds additional ambiguity as to how the forward and reverse surfaces can be distinct from one another and both be part of the same bent surface at the same time.
The claim 1 limitation “said bent surface being configured to… define an area on the reverse portion, adjacent to and above the bent portion” is unclear since “the bent portion” lacks proper antecedent basis and further as to how the bent surface can be above the bent portion.
The claim 2 recitations “said first mating mounting structures” (2nd to last line) lacks proper antecedent basis from the previous singular “first mating mounting structure.
The claim 2 recitation “second mating mounting structures” (last line) lacks proper antecedent basis from the previous singular “second mating mounting structure).
The claim 10 limitation “the reverse of said facing area portion” is unclear as to whether the previously recited “reverse area portion” or an additional area is meant to be set forth.
The claim 37 limitation “said central thumb rest area axis extending from said  central handle axis in the direction of one of said sides defined by said grip member” contradicts the disclosure in an unclear manner.  As shown in elected figures 54-57 the central thumb rest area (150) is on the front of the handle rather than either of the left or right sides thereof, such that an axis defined by the thumb rest area would appear to extend toward the front from the grip member axis.  The claims depending from claim 37 are similarly rejected.  
Further regarding claim 51, the limitation “the reverse area portion opposite the top portion of the thumb rest support area” lacks proper antecedent basis.
Further regarding claim 52 is unclear which of the previously recited elements is “further comprising at least one reverse area portion” (e.g., the controller?, the thumb rest support area?, the top portion?, etc.)  Additionally, the limitation “the reverse area portion opposite the top portion of the thumb rest support area” lacks proper antecedent basis.
The claim 55 limitation “said actuator support portion perimeter surrounding said thumb rest support portion, the thumb rest support portion being positioned outside of the actuator support portion” is unclear as to how the thumb rest portion can be both surrounded by the actuator support portion and also be outside of the actuator support portion.
The claim 55 limitation “at least four control actuators… being positioned in a first row… surrounding said thumb rest support portion” contradicts the elected figures 54-57 which do not show four actuators in a “row” nor are there any below the thumb rest portion (150) as would be required to “surround”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 (as best understood)2 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Rui US7874883.
Claims 1.  Rui discloses a navigation controller comprising: (a) a grip member (66) having a facing portion (facing portion of 66), and a reverse portion (reverse portion of 66 opposite the facing portion) opposite said facing portion, the grip member generally defining a bent surface (surface bending around the grip member to include and extend from the facing and reverse portions, as best understood, see 35 USC 112 rejections) extending from and including the facing portion, the bent surface extending from and including the reverse portion, said bent surface being configured to present a gripping surface (surface of the bent surface that is on the facing portion that can be gripped, as best understood, see 35 USC 112 rejections) on the facing portion and to define an area on the reverse portion (area of reverse portion/bent portion above the bent portion) adjacent to and above the bent portion; and (b) a control support (support of 50 and 52) secured to said grip member, said control support having a switch support portion (portion supporting 50 and 52); and (c) a plurality of push button control switches (50 and 52) for generating control output signals for controlling at least the speed of the watercraft (by turning motor on and off), said control switches being positioned at points on the switch support portion of the control support.  The functional intended use limitations regarding a human hand/palm/finger/thumb (as best understood) are presumed to be inherently capable of being performed on the above prior art structure in accordance with PTO policy.3
Claim 2.  Rui discloses a navigation controller, the grip member further comprising a first mating mounting structure (74) mounted on the bottom of said grip member, and a second mating mounting structure (bolts received in bolt holes 75) adapted to be secured to a watercraft, wherein the first and second mating mounting structures comprise connection structures (75) to connect to each other for mounting the grip member to the watercraft securing the grip member in a fixed position, said securing in a fixed position allowing the application of force to said grip member without applying force to said push button control switches and wherein said connection structures may be disengaged from each other to separate said first mating mounting structures from second mating mounting structures. 

Claims 1, 2 and 37 (as best understood)4 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Blair US20070128956.
Claims 1.  Blair (fig.5) discloses a navigation controller comprising: (a) a grip member (42’) having a facing portion (facing portion of 42’), and a reverse portion (reverse portion of 42’ opposite the facing portion) opposite said facing portion, the grip member generally defining a bent surface (surface bending around the grip member to include and extend from the facing and reverse portions, as best understood, see 35 USC 112 rejections) extending from and including the facing portion, the bent surface extending from and including the reverse portion, said bent surface being configured to present a gripping surface (surface of the bent surface that is on the facing portion that can be gripped, as best understood, see 35 USC 112 rejections) on the facing portion and to define an area on the reverse portion (area of reverse portion/bent portion above the bent portion) adjacent to and above the bent portion; and (b) a control support (76) secured to said grip member, said control support having a switch support portion (portion of 76 supporting 78, 80, 82 and fourth switch described but not shown); and (c) a plurality of push button control switches (78, 80, 82 and fourth switch described in para. 0047 but not shown) for generating control output signals for controlling at least the speed of the watercraft (in that manipulation of the left/right trim tabs and outdrive inherently alter speed), said control switches being positioned at points on the switch support portion of the control support.  The functional intended use limitations regarding a human hand/palm/finger/thumb (as best understood) are presumed to be inherently capable of being performed on the above prior art structure in accordance with PTO policy.5
Claim 2.  discloses a navigation controller, the grip member further comprising a first mating mounting structure (56) mounted (via 50) on the bottom of said grip member, and a second mating mounting structure (68) adapted to be secured to a watercraft, wherein the first and second mating mounting structures comprise connection structures (72, 65, 66) to connect to each other for mounting the grip member to the watercraft securing the grip member in a fixed position, said securing in a fixed position allowing the application of force to said grip member without applying force to said push button control switches and wherein said connection structures may be disengaged from each other to separate said first mating mounting structures from second mating mounting structures (para.0012-0013). 
Claim 37.  discloses a navigation controller comprising: an elongated grip member (42’) defining a facing area portion (facing portion of 42’), and a reverse area portion (reverse area portion of 42’ opposite the facing portion) said reverse area portion being opposite said facing area portion, said grip member defining right and left sides (right and left sides of 42’), said grip member comprising an actuator support portion (portion supporting 78, 80, 82 and fourth switch not shown but described) defining right and left actuator support sides (right and left sides supporting switches) and a handle portion (handle portion of 42’), said handle portion defining a central handle axis (any axis through a central point of 42’), a thumb rest support area (arc shaped portion of 76 below switches arranged in a fan-shape in fig.5 embodiment) defined by a surface on said facing area portion of said actuator support portion, said thumb rest support area defining a central thumb rest area axis (any axis going through the thumb rest) said actuator support portion defining an actuator support area (horseshoe shaped area of 76 above and on sides of switches) on a facing portion (facing portion of actuator support portion) of said actuator support portion, said actuator support area at least partially surrounding said thumb rest support area (in that the upper/side portions of 76 partially surround the area of 76 that is below the switches), said central thumb rest area axis extending from said central handle axis in the direction of one of said sides defined by said grip member (as best understood, see 35 USC 112 clarity rejections); and (b) at least four control actuators (78, 80, 82 and fourth switch described in para.0047) for generating control output signals for controlling the watercraft positioned on the facing portion of said thumb rest support, at least one of said control actuators being positioned on the actuator support portion to the right of the thumb rest support area (in that the switches are arranged in a “fan” shape around the thumb rest support area with the right-most switch to the right of the thumb tip) and at least one of  said control actuators (left-most switch) being positioned on the actuator support portion to the left of the thumb rest support area, and at least one of said control actuators (middle/upper-most switch or swiches) being positioned above said thumb rest support area. 

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 55 (as best understood)6 is rejected under 35 U.S.C. 102(a)(1) as anticipated by Shearer US2005/0279561 or, in the alternative, under 35 U.S.C. 103 as obvious over Shearer US2005/0279561, Blair US2007/0128956, Egan US2005/0217920, Gaynor US6280269 and Rui US7874883.
Claim 55.  discloses a navigation controller comprising: (a) a grip member (44) having a facing portion (facing portion of 44) and a reverse portion (portion opposite facing portion of 44), said reverse portion being opposite said facing portion, a portion of said facing portion defining a thumb rest support portion (center portion of 60) and a portion of said facing portion defining an actuator support portion (outer portion of 60) having an edge extending along its perimeter (outer edge of 60), said actuator support portion perimeter surrounding said thumb rest support portion, the thumb rest support portion being positioned outside of the actuator support portion perimeter (as best understood, see 35 USC 112 rejections); and (b) at least four control actuators (46, 48, 50, 52) for generating control output signals for controlling the watercraft, said control actuators being positioned in a first row at first points (points of switches) on the actuator support portion surrounding said thumb resp support portion; (c) at least one secondary control actuator (56) said secondary control actuator being positioned on the reverse portion.  The functional intended use limitations for a watercraft is presumed to be inherently capable of being performed on the above prior art structure in accordance with PTO policy.7  Alternatively, if applicant intends to amend the claim to be in structural combination with a watercraft, then the examiner notes that such watercraft usage was well known to be desirable/obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (e.g., see any one or more of Blair, Egan, Gaynor and Rui) 

Allowable Subject Matter
Claims 4-7, 10, 11, 14, 18, 19, 22-25, 27, 30-32, 38, 40-44, 46-48, 50-54, 56 and 57  may be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Regarding the 35 USC 101 and 112 rejections of claims 1 and 2, applicant argues that the human hand recitations not meant to structurally limit the claims.  This is not persuasive since applicant expressly stated to opposite on record saying “It has always been the intention of the Applicant that all the language in the claims be structurally limiting… the characterization of limitations a “functional” is contested” (p.11 of Remarks filed on 1/17/2022 and 2/16/2022).  Further, applicant has argued multiple times on record for patentability based specifically on human hand particulars/abilities.  
Applicant’s general arguments that the amendments overcome the prior art are not persuasive.  The prior art suggests the claims as detailed in the reworded rejections above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR L MACARTHUR whose telephone number is (571)272-7085.  The examiner can normally be reached on M-Th 9:30am-8pm.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICTOR L MACARTHUR/Primary Examiner, Art Unit 3658                                                                                                                                                                                 


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2173.05(p)(II) which states "A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b). See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011)…. IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005)… it was unclear whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means.); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, second paragraph)."
        
        2 As noted in the 35 USC 112 clarity rejections elsewhere above, a great deal of confusion and uncertainty exists as to the proper interpretation of numerous claim limitations.  In the interest of compact prosecution, the examiner has applied the prior art under 35 U.S.C. 102 and/or 103 in as best as the claims can be understood.  However, in accordance with MPEP § 2173, detailed mapping of the art to each and every claim limitation as currently written would be improper since such would require undue speculation as to the intended meaning/scope thereof. See In re Wilson, 424 F.2d 1382, 1385 (CCPA 1970); In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962).
        
        3 In accordance with MPEP §2112.01(I) and MPEP §2114, where the prior art structure is substantially identical to the claimed structure, the PTO must presume claimed functions/properties to be inherently capable thereto, thus presenting a prima facie case and properly shifting the burden to applicant to obtain/test the prior art and provide evidence to the contrary.
        	
        4 As noted in the 35 USC 112 clarity rejections elsewhere above, a great deal of confusion and uncertainty exists as to the proper interpretation of numerous claim limitations.  In the interest of compact prosecution, the examiner has applied the prior art under 35 U.S.C. 102 and/or 103 in as best as the claims can be understood.  However, in accordance with MPEP § 2173, detailed mapping of the art to each and every claim limitation as currently written would be improper since such would require undue speculation as to the intended meaning/scope thereof. See In re Wilson, 424 F.2d 1382, 1385 (CCPA 1970); In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962).
        
        5 In accordance with MPEP §2112.01(I) and MPEP §2114, where the prior art structure is substantially identical to the claimed structure, the PTO must presume claimed functions/properties to be inherently capable thereto, thus presenting a prima facie case and properly shifting the burden to applicant to obtain/test the prior art and provide evidence to the contrary.
        	
        6 As noted in the 35 USC 112 clarity rejections elsewhere above, a great deal of confusion and uncertainty exists as to the proper interpretation of numerous claim limitations.  In the interest of compact prosecution, the examiner has applied the prior art under 35 U.S.C. 102 and/or 103 in as best as the claims can be understood.  However, in accordance with MPEP § 2173, detailed mapping of the art to each and every claim limitation as currently written would be improper since such would require undue speculation as to the intended meaning/scope thereof. See In re Wilson, 424 F.2d 1382, 1385 (CCPA 1970); In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962).
        
        7 In accordance with MPEP §2112.01(I) and MPEP §2114, where the prior art structure is substantially identical to the claimed structure, the PTO must presume claimed functions/properties to be inherently capable thereto, thus presenting a prima facie case and properly shifting the burden to applicant to obtain/test the prior art and provide evidence to the contrary.